Citation Nr: 0115108	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-11 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 1, 2000, 
for the payment of additional compensation for a spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1962, and from January 1963 to December 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In February 1978, the veteran submitted a Declaration of 
Marital Status, noting that he had been married since April 
1958.

2.  In March 1997, the veteran submitted a claim for service 
connection and included a copy of his Marriage Certificate.  

3.  In an August 1997 rating action, service connection was 
granted and a 100 percent disability rating assigned for 
prostate cancer, effective from January 6, 1997.  Payments to 
the veteran commenced on February 1, 1997.  

4.  Prior to the August 1997 rating action, there was 
evidence in the claims folder reflecting that the veteran had 
a dependent spouse.  

5.  In March 2000, the veteran submitted a completed 
Declaration of Status of Dependents and a copy of his 
Marriage Certificate, which confirmed the information 
previously of record regarding his dependent spouse.  



CONCLUSION OF LAW

The criteria for an effective date of February 1, 1997 for 
the payment of additional compensation for a dependent spouse 
have been met.  38 U.S.C.A. §§ 1115, 1135, 5110, 5111 (West 
1991);Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.31, 3.102, 
3.401(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1978, the veteran submitted a Request for 
Approval of School Attendance for one of his children.  At 
the same time, the veteran submitted a VA Form 21-686c, 
Declaration of Marital Status, noting that he had been 
married to D.A. since April 1958.  

The veteran's initial Application for Compensation or Pension 
was received at the RO in March 1997.  The veteran indicated 
on that form that he was presently married, had only been 
married one time and was living with his spouse.  His 
spouse's Social Security number was not requested on the 
application.  The veteran did, however, submit a copy of 
their Marriage Certificate noting that he and his wife had 
been married in April 1958, a fact that previously reported 
in February 1978.

By an August 1997 rating action, service connection was 
granted and a 100 percent rating assigned for prostate 
cancer, effective from January 6, 1997.  A decision on the 
veteran's claim of service connection for a low back 
disability was deferred at that time.  In a letter to the 
veteran later that month, the RO advised him of the 
disability compensation benefits and enclosed a VA Form 21-
8764.

In an August 1998 rating decision, the RO granted service 
connection and assigned a 20 percent evaluation for lumbar 
intervertebral disc disease, effective from February 28, 
1997.  In a letter notifying the veteran of that award, the 
RO informed him that "[w]e're paying you as a single veteran 
with no dependents."  The veteran was further informed that, 
in order to initiate payment of additional benefits for any 
dependents, he was required to submit a completed VA Form 21-
686c.  A copy of that form, as well as a copy of VA Form 21-
8764, was included in the letter.  

In a February 2000 rating decision, the RO reduced the rating 
for residuals of prostate cancer to 20 percent, effective 
from May 1, 2000, and determined that the veteran was 
entitled to special monthly compensation under the provisions 
of 38 U.S.C.A. § 1114(k) (West 1991), effective from February 
19, 1999.  

A second completed Declaration of Status of Dependents, 
noting the date and place of the veteran's marriage to his 
wife, as well as her Social Security number, was received at 
the RO on March 21, 2000.

In an April 2000 letter to the veteran, the RO notified him 
that additional compensation benefits for his spouse were 
being awarded effective April 1, 2000.  The RO noted that 
additional benefits were not payable at the time of the 
original award because the veteran had failed to provide his 
wife's Social Security number.

The veteran contends, in essence, that the additional 
compensation benefits for his spouse should be effective from 
the original date of the grant of a 100 percent rating, i.e., 
January 6, 1997.  In statements, including testimony offered 
at an October 2000 hearing at the RO, the veteran asserted 
that VA was aware of his marital status at that time, and 
that it failed in its duty to assist him by not informing him 
that his wife's Social Security number was necessary in order 
to receive compensation benefits.  

An additional amount of compensation may be payable to where 
a veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling and he is married.  
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4 (2000).  

A review of the record shows that in February 1978, the 
veteran submitted a Declaration of Marital Status, reflecting 
that he had married his wife, D.A., in April 1958.  When the 
veteran submitted his initial claim for service connection in 
March 1997, he indicated that he was married and included a 
copy of his Marriage Certificate which confirmed the 
information previously known about his marriage.  In the 
August 1997 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating, effective from January 6, 1997, the "date of first 
diagnosis and treatment of the condition as shown in the 
record."  Pursuant to the provisions of law governing the 
initiation of payment of benefit awards, payments commenced 
on the first day of the calendar month immediately following 
the month in which the award became effective, i.e., on 
February 1, 1997.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.  

When the veteran was notified of the decision, the RO also 
included a notification of appellate rights and a VA Form 21-
8764 which included various information regarding rights that 
accrue to those entitled to disability compensation benefits.  
There was no indication that the veteran was required to take 
any further action to ensure that he received additional 
benefits for dependents.  

The August 1998 award letter notifying the veteran of the 
recent grant of service connection for a low back disability 
and assignment of a 20 percent rating was the first notice to 
him that his compensation benefits were being paid to him 
"as a single veteran with no dependents."  Enclosed with 
that letter was a VA Form 21-686c, the completion of which 
the veteran was told was necessary prior to payment of 
additional benefits for any dependents.  The veteran 
submitted the completed form, and a copy of his Marriage 
Certificate, in March 2000.  Effective April 1, 2000, the 
veteran was paid additional compensation benefits at an 
increased rate, to reflect this dependent.  As noted, it is 
the effective date of that award that the veteran has 
appealed. 

Applicable law and regulations provide that the effective 
date of an award of additional compensation for a dependent 
shall be the latest of the following dates:  (1) Date of 
claim.  This term means the following, listed in their order 
or applicability: (i) Date of veteran's marriage if evidence 
of the event is received within 1 year of the event; 
otherwise.  (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.  (2) Date dependency 
arises.  (3) Effective date of the qualifying disability 
rating provided evidence of dependency is received within 1 
year of notification of such rating action.  (4) Date of 
commencement of veteran's award.  38 U.S.C.A. § 5110(f), (n); 
38 C.F.R. § 3.401(b).  

The record clearly shows that when the veteran submitted his 
claim for service connection, the evidence already of record 
established that he was married.  In addition, the 
application for service connection was accompanied by a copy 
of the Marriage Certificate.  The August 1997 notification to 
the veteran of the commencement of payment of compensation 
benefits was silent as to whether the rate of payment 
included consideration of a dependent spouse.  As noted, the 
first notice to the veteran that the rate of benefits paid to 
him were as a single veteran was in August 1998.  It was not 
until that time, that the RO forwarded a Declaration of 
Status of Dependents form to the veteran.  

Under the facts of this case, the Board concludes that, at 
the time of the August 1997 decision to award the veteran a 
100 percent rating for prostate cancer, the evidence of 
record established that he had a spouse.  The veteran had 
submitted the information in February 1978 and again with his 
application for service connection in March 1997.  Thus, the 
Board finds that the veteran should have received additional 
compensation for a dependent spouse in connection with the 
award of a 100 percent rating.  Simply put, when the veteran 
filed his claim for service connection he reported that he 
was married and provided proof of that marriage.

As noted above, the date from which payment of additional 
compensation for dependents shall be effective is the later 
of the date of claim (as that is defined in 38 C.F.R. 
§ 3.302(b)); the date dependency arises; the effective date 
of the qualifying disability rating; or the date of 
commencement of the veteran's award.  In this case, although 
the veteran provided information regarding his spouse in 
February 1978, there is no date of claim which could serve as 
a basis for the effective date of the award because the RO 
never in fact requested that the veteran supply that 
information.  

As between the remaining dates from which the award of 
additional compensation for a dependent might be made 
effective, the date dependency arose would be the date of the 
veteran's marriage, i.e., April 1958.  The effective date of 
the qualifying rating would be January 6, 1997 and the date 
of commencement of the veteran's award would be February 1, 
1997.  

Thus, the later of the dates is February 1, 1997.  
Accordingly, the Board concludes that the criteria for 
establishing an earlier effective date of February 1, 1997, 
for the payment of additional compensation benefits for the 
veteran's spouse have been met.  

The recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits.  In 
reaching this decision the Board notes that the veteran has 
been informed of the evidence necessary to substantiate his 
claim and provided an opportunity to submit such evidence.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A). 


ORDER

An effective date of February 1, 1997, for the payment of 
additional compensation for the veteran's spouse is granted 
subject to the laws and regulations governing the award of 
monetary benefits. 


		
	DEREK R. BROWM
	Member, Board of Veterans' Appeals

 

